Citation Nr: 0930897	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-11 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In this case, the Veteran cancelled his hearing scheduled for 
August 2009 in Washington, D.C., and instead requested that 
he be given an opportunity to testify at a hearing before a 
Veterans Law Judge via video conference (video conference 
hearing).  

A veteran has a right to a hearing before the issuance of a 
Board decision. 
38 C.F.R. §§ 3.103(a), (c).  Accordingly, the Veteran should 
be scheduled for a video conference hearing in accordance 
with his expressed desires.  

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.1304 (2008).   

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge.  He and his representative should 
be given appropriate notification of the 
hearing date.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




